DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance in response to the RCE filed 06/29/2022 and communication with Applicant Representative Fredrick Tsang, Reg. No. 68,680 on 08/23/2022 (see attached Interview Summary). The amendment is supported by at least paragraphs [0043]. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Fredrick Tsang, Reg. No. 68,680 on 08/23/2022.

The application has been amended as follows, please amend independent claims 1, 11, and 21 as follows:

1. (Currently amended) A method for predicting inventory availability, the method comprising: 
receiving a delivery order comprising a plurality of items and a delivery location; 
identifying a warehouse for picking the plurality of items based on the plurality of items and the delivery location; 
training a machine-learned model on a set of training data, the set of training data describing items included in previous delivery orders, a warehouse associated with each previous delivery order, and a plurality of characteristics associated with each of the items, wherein the training comprises: 
inputting factors for an item-warehouse pair into the machine-learned model, the item-warehouse pair corresponding to a specific item, wherein the machine-learned model generates a confidence score indicative of an accuracy of a prediction of availability of the specific item
in response to the confidence score indicative of the accuracy of the prediction of availability of the specific item 
receiving, from the first mobile device, a result of the attempt to find the specific item and new information about the item; 
updating the training data to include the new information, wherein the new information is used as the factors of the item-warehouse pair and wherein the result of the attempt to find the specific item is used to update thedata to include an indication of the specific item in the  and a corresponding time of the result; and 
training the machine-learned model on the updated training data; 
predicting, using the machine-learned model, a probability that one of the plurality of items in the delivery order is available at the warehouse; 
generating an instruction to a second picker based on the probability; and 
transmitting the instruction to a second mobile device of the second picker.

11. (Currently amended) A non-transitory computer-readable storage medium storing instructions for predicting inventory availability, wherein the instructions, when executed by a processor, cause the processor to: 
receive a delivery order comprising a plurality of items and a delivery location; 
identify a warehouse for picking the plurality of items based on the plurality of items and the delivery location; 
train a machine-learned model on a set of training data, the set of training data describing items included in previous delivery orders, a warehouse associated with each previous delivery order, and a plurality of characteristics associated with each of the items, wherein the training comprises: 
input factors for an item-warehouse pair into the machine-learned model, the item-warehouse pair corresponding to a specific item, wherein the machine-learned model generates a confidence score indicative of an accuracy of a prediction of availability of the specific item; 
in response to the confidence score indicative of the accuracy of the prediction of availability of the specific item 
receive, from the first mobile device, a result of the attempt to find the specific item and new information about the item; 
update the training data to include the new information, wherein the new information is used as the factors of the item-warehouse pair and wherein the result of the attempt to find the specific item is used to update thedata to include an indication of the specific item in the  and a corresponding time of the result; and 
train the machine-learned model on the updated training data; 
predict, using the machine-learned model, a probability that one of the plurality of items in the delivery order is available at the warehouse; 
generate an instruction to a second picker based on the probability; and 
transmit the instruction to a second mobile device of the second picker.


21. (Currently Amended) A system comprising: 
a processor; and 
memory configured to store instructions for predicting inventory availability, wherein the instructions, when executed by the processor, cause the processor to: 
receive a delivery order comprising a plurality of items and a delivery location; 
identify a warehouse for picking the plurality of items based on the plurality of items and the delivery location; 
train a machine-learned model on a set of training data, the set of training data describing items included in previous delivery orders, a warehouse associated with each previous delivery order, and a plurality of characteristics associated with each of the items, wherein the training comprises: 
input factors for an item-warehouse pair into the machine-learned model, the item-warehouse pair corresponding to a specific item, wherein the machine-learned model generates a confidence score indicative of an accuracy of a prediction of availability of the specific item
8in response to the confidence score indicative of the prediction of availability of the specific item being accurate being below a threshold, send instructions to a first mobile device of a first picker, the instructions comprising having the first picker to attempt to find the specific item and to collect new information about the item; 
receive, from the first mobile device, a result of the attempt to find the specific item and new information about the item; 
update the training data to include the new information, wherein the new information is used as the factors of the item-warehouse pair and wherein the result of the attempt to find the specific item is used to update thedata to include an indication of the specific item in the  and a corresponding time of the result; and 
train the machine-learned model on the updated training data; 
predict, using the machine-learned model, a probability that one of the plurality of items in the delivery order is available at the warehouse; 
generate an instruction to a second picker based on the probability; and 
transmit the instruction to a second mobile device of the second picker.

Allowable Subject Matter
Claims 1-6, 9-16 and 19-24 were pending. Claims 1, 11, and 21 are now amended  as indicated above. Claims 1-6, 9-16 and 19-24 are now allowed as explained further below in the reasons for allowance.  
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. 
Regarding subject matter eligibility, as described in detail in the office action dated 03/11/2022 P. 2, the claims include additional elements that when considered as a whole integrate the recited abstract idea into a practical application. 
Regarding the prior art, none of the prior art of record, taken individually or in combination, teach or reasonably suggest the combination of elements in independent claims 1, 11, and 21, as amended above. The prior art references most closely resembling Applicant’s claimed invention are as follows:
The prior art previously made of record including Field-Darragh et al. US20160042315A1, Agarwal et al. US 10242336 B1, Xiong et al. US10438164B1, Mccorry et al. US 20170178221 A1, as described in detail in the previous office action, noting Applicant’s Remarks dated 06/29/2022 (P. 12), but failing to teach or reasonably suggest the combination of elements in the claim, including at least: train a machine-learned model on a set of training data, the set of training data describing items included in previous delivery orders, a warehouse associated with each previous delivery order, and a plurality of characteristics associated with each of the items, wherein the training comprises: input factors for an item-warehouse pair into the machine-learned model, the item-warehouse pair corresponding to a specific item, wherein the machine-learned model generates a confidence score indicative of an accuracy of a prediction of availability of the specific item; 8in response to the confidence score indicative of the prediction of availability of the specific item being accurate being below a threshold, send instructions to a first mobile device of a first picker, the instructions comprising having the first picker to attempt to find the specific item and to collect new information about the item; receive, from the first mobile device, a result of the attempt to find the specific item and new information about the item; update the training data to include the new information, wherein the new information is used as the factors of the item-warehouse pair and wherein the result of the attempt to find the specific item is used to update the training data to include an indication of the availability of the specific item in theand train the machine-learned model on the updated training data; 
US 20190236531 A1 describing determining confidence levels in inventory availability predictions and when the confidence level is below a threshold initiating an action that includes sending a store employee to investigate, e.g. [0745], but failing to describe an employee providing the results of the investigation to update the training data and re-train a machine learning model including updating the training data to include a indication of the availability of the specific item in the warehouse and a corresponding time of the result of the attempt to find the item. 
US 10387795 B1 describing a system and methods for training and using a machine learning model including automatically obtaining or rejecting updated training sets and models
US 10748072 B1 describing the use of machine learning model for statistical modeling and forecasting of demand for large inventories
R. Kutzelnigg, "Optimal allocation of goods in a warehouse: Minimizing the order picking costs under real-life constraints," 3rd IEEE International Symposium on Logistics and Industrial Informatics, 2011, pp. 65-70, doi: 10.1109/LINDI.2011.6031164.
WO 2017223298 A2 describing tracking inventory including calculating confidence factors of the likelihood an item is correctly identified and when a confidence factor is in a lower tier sending data to an individual to clarify an item’s identity and allowing the user to confirm the item. 
Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHELBY A TURNER/
Primary Examiner, Art Unit 3624